Citation Nr: 0622821	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  98-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a left shoulder fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from October 1969 
to October 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2003, the veteran claimed entitlement to service 
connection for hepatitis C, to include as secondary to 
residuals of a left shoulder fragment wound.  This issue is 
referred to the RO for appropriate disposition.


FINDING OF FACT

The medical evidence of record shows slight functional 
disability of Muscle Group II of the left, nondominant, 
shoulder, with a superficial scar, no sign of atrophy, and no 
metallic foreign body retained in the muscle.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
left shoulder fragment wound have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to a 
compensable evaluation for service-connected residuals of a 
left shoulder fragment wound, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 


C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to a 
post-remand readjudication of the veteran's claim, June 2004, 
February 2005, and January 2006 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the effective 
date was not appealed and the preponderance of the evidence 
is against a compensable evaluation.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  This letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

The evidence of record indicates the veteran is right-handed, 
and thus his left shoulder is considered his minor, or 
nondominant, upper extremity.  See 38 C.F.R. § 4.69 (2005).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries 


and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  In resolving this 
factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Service connection was granted for the residuals of a 
fragment wound of the left shoulder by a November 1972 rating 
decision, and a 20 percent evaluation was assigned under 
Diagnostic Code 5302, effective October 28, 1972.  In a 
February 1988 rating decision, the RO reduced the evaluation 
to noncompensable, effective May 1, 1988, under Diagnostic 
Code 5302.  In April 1998 and March 2002 rating decisions, 
the RO continued the noncompensable evaluation under 
Diagnostic Code 5302.

Service personnel records show that the veteran served in 
Vietnam and was awarded the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, the ACM, the 
Good Conduct Medal, and the Purple Heart.  

Service medical records indicate that the veteran received a 
shrapnel wound of the left shoulder.  In January 1972, the 
veteran reported pain on use of his left arm.  A 


radiographic report indicated there was no significant 
abnormality.

A February 1998 VA hands, fingers, and thumb examination was 
conducted.  The veteran reported that during service, he was 
told that the shrapnel would eventually work itself out of 
the muscle.  He reported that through the years he has had 
stiffness of the right shoulder, a pulling sensation in the 
shoulder area, and that an aggravating factor is cold, damp 
weather.  The veteran denied paresthesias or muscle weakness 
of the left hand.  Upon physical examination, there were no 
shoulder muscle deformities.  There was tenderness on 
palpation.  Forward flexion and abduction were to 180 degrees 
without difficulty.  The veteran had difficulty internally 
rotating, secondary to mechanical block, and was limited to 
70 or 90 degrees.  Muscle strength in the upper left 
extremity was 5/5, there was no supraspinatus weakness, and 
there was tenderness in the bicipital groove on palpation.  
The diagnosis was remote shrapnel left shoulder injury 
without residual.

A May 1999 VA medical record indicated that upper extremities 
manual muscle test results were 5/5.  An August 2001 VA 
joints examination was conducted.  The veteran reported 
constant left shoulder pain and that weather changes affected 
the area drastically.  The veteran reported that abduction 
was limited to two to three minutes.  Upon examination, there 
was full abduction without any pain to palpation, and no 
increased heat or swelling.  An x-ray revealed a cartilage 
lesion with no significant change and new calcific 
tendonitis.  Neurological examination was normal.  The 
diagnosis was normal left shoulder.

An August 2001 VA muscles examination was conducted.  The 
veteran reported that his left shoulder was weaker than his 
right and was continuously painful.  The veteran reported 
that he could not hold his arm up for a long time, could not 
paint the ceiling or do similar jobs, but had no difficulty 
getting dressed.  He reported that he could wash his hair in 
the shower, but that the left shoulder gave out.  The veteran 
had been working as an auto mechanic until two years prior, 
but quit due in part to his shoulder.  Upon examination, 
there was normal muscle bulk, no signs of 


atrophy, normal or 5/5 motor strength of the arms, and no 
drift or tremor.  There was no evidence of neurological 
dysfunction.  The assessment was left shoulder injury.  The 
examiner advised the veteran to avoid employment where 
overhead working was required.  The veteran was independent 
for activities of daily living.  

A January 2003 VA joints examination was conducted.  The 
veteran reported pain in the left shoulder upon elevation for 
prolonged periods.  There was no radiation of the pain and no 
paresthesias.  The examiner noted that an August 2001 x-ray 
report indicated a cartilage lesion in the left humeral neck, 
unchanged since a February 1998 x-ray.  There was a calcium 
deposit adjacent to the greater tuberosity of the humerus.  
Upon physical examination, there were three punctate areas of 
skin discoloration in a line along the vertebral border of 
the left scapula, which could represent the shrapnel wounds.  
The examiner saw no other wounds or area suspicious of 
shrapnel wounds.  There was no tenderness of the left 
shoulder.  Abduction was to 170 degrees, external rotation 
was to 80 degrees, and upon internal rotation the hands 
reached the thoracic spine.  The diagnoses were superficial 
scars on back of left shoulder and calcific tendinosis of the 
left shoulder.

A March 2006 VA joints examination was conducted.  The 
veteran reported shoulder pain and no flareups, except for a 
mild pain increase in cold weather.  The veteran reported a 
mild limitation of range of motion and denied any 
dislocations or inflammatory arthritis.  The veteran stated 
that he had no disability due to his shoulder condition, that 
it had no effect on his normal occupation, and that he was 
independent in his daily activities.  Upon examination, the 
impingement test was negative, there was mild tenderness over 
the left trapezius muscle, and there was no left shoulder 
deformity.  Full range of motion of the left shoulder was 
reported with flexion to 180 degrees, abduction to 170 
degrees, external rotation to 90 degrees, and internal 
rotation to 82 degrees.  The examiner found objective 
evidence of minor painful motion, edema, and tenderness over 
the trapezius area.  There was no objective evidence of 
effusion, instability, and redness.  Upon repetition, there 
was an additional limitation of motion of 5 degrees in 
abduction and internal rotation, resulting in abduction to 
165 degrees and internal rotation to 77 degrees.  There was 


no increase in weakness or fatigue, but a mild increase in 
lack of endurance.  An x-ray was negative.  There was no 
ankylosis of the left shoulder.  The examiner found mild 
limitation of left shoulder motion and no muscle involvement 
in the left shoulder, because although there was a 
penetrating wound, the x-ray showed no metallic foreign body 
in the left shoulder muscle.  The examiner diagnosed fragment 
wound of the left shoulder with retained metallic foreign 
body in the muscle and mild calcific tendonitis.  The 
examiner noted a superficial scar on the posterior aspect of 
the lower scapular area.  The scar was nontender, mobile, and 
not infiltrated.  

A March 2006 VA scar examination was conducted.  Upon 
physical examination, there was a superficial scar on the 
back of the left scapular area approximately 5 centimeters by 
3.4 centimeters.  The scar was brownish, nontender, 
nonadherent, and not infiltrated, and had no texture, 
inflammation, edema, or keloid.  The scar was asymptomatic.

Historically, a noncompensable evaluation has been assigned 
for a service-connected left shoulder disability, under the 
provisions of Diagnostic Code 5302, which contemplates slight 
injury to the extrinsic muscles of the shoulder girdle.

Guidance is given under the Schedule for evaluating muscle 
disabilities as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56 (2005).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Slight disability of muscles results from a simple 
wound of muscles without debridement or infection.  It 
requires indications of minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in the muscle.  38 
C.F.R. § 4.56(d)(1).  Moderate disability of muscles results 
from a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment 
without explosive effect of high velocity missile, residuals 
of 


debridement, or prolonged infection.  It requires indications 
of entrance and/or exit scar, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Under Diagnostic Code 5302, Muscle Group II involves the 
extrinsic muscles of the shoulder girdle:  the pectoralis 
major, lattisimus dorsi, teres major, pectoralis major, and 
the rhomboid.  Functions of Muscle Group II include 
depression of the arm from vertical overhead to hanging at 
side, downward rotation of the scapula, and  forward and 
backward swing of arm.  For injury to the nondominant arm of 
Muscle Group II, a noncompensable evaluation is assigned for 
slight injury, a 20 percent evaluation is assigned for 
moderate or moderately severe injury, and a 30 percent 
evaluation is assigned for severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5302.  

The Board finds that the medical evidence of record does not 
support an increased evaluation because the evidence supports 
only a slight disability, and thus, a noncompensable 
evaluation.  Service medical records do not indicate any 
debridement or infection of the fragment wound.  Inservice 
radiographic records of the left shoulder showed no 
significant abnormalities.  The most recent evidence of 
record indicates a superficial and asymptomatic scar, no sign 
of atrophy, and no deformities.  Although the March 2006 VA 
examiner stated there was a metallic foreign body retained in 
the muscle, the examiner previously noted the x-ray reports 
showed no such foreign body thus indicating there was no 
muscle involvement due 


to the lack of a metallic foreign body retained in the 
muscle.  There was no post-service evidence of record showing 
loss of deep fascia or muscle substance.  Accordingly, an 
increased evaluation for the veteran's residuals of a left 
shoulder fragment wound is not warranted.

The Board has considered other potentially applicable muscle 
injury diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  But Diagnostic Codes 5301, 5303, and 5304 also 
assign a noncompensable evaluation for slight functional 
disability.  See 38 C.F.R. § 4.73, Diagnostic Codes 5301, 
5303, 5304 (2005).  Moreover, Diagnostic Codes 5305 and 5306 
are not applicable because there is no evidence of a muscle 
injury to the veteran's elbow.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5305, 5306 (2005).

The Board has also considered rating the veteran's disorder 
under musculoskeletal disorder diagnostic codes.  Schafrath, 
1 Vet. App. 589.  On VA examination in March 2006, flexion 
was to 180 degrees, extension was to 170 degrees, abduction 
was to 170 degrees, external rotation was to 90 degrees, and 
internal rotation was to 82 degrees.  The other evidence of 
record demonstrates flexion to 180 degrees, abduction to 170 
or 180 degrees, internal rotation to 70 or 90 degrees or to 
the thoracic spine, and external rotation to 80 degrees.  
Because arm motion was not limited to 90 degrees or less, 
Diagnostic Code 5201 does not permit a compensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005) 
(minor arm limitation of motion is rated 20 percent when 
limited to the shoulder level or to midway between the side 
and shoulder level, and is rated 30 percent when limited to 
25 degrees from the side).

The evidence of record also does not show dislocation, 
nonunion, or malunion of the clavicle or scapula, ankylosis 
of the scapulohumeral articulation, or other impairment of 
the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5200, 5202, 
5203.

Additionally, the veteran has a superficial scar on his left 
shoulder.  The March 2006 VA examination found the scar was 
brownish, superficial, nontender, mobile, 


not infiltrated, nonadherent, and had no texture, 
inflammation, edema, or keloid.  The scar was 5 centimeters 
by 3.4 centimeters.  Earlier VA examinations indicated a 
superficial scar on the back of the veteran's left shoulder.  
The scar does not meet the size or other requirements of the 
regulations pertaining to disabilities of the skin in order 
to warrant a separate, compensable evaluation.  See 38 C.F.R. 
§ 4.117, Diagnostic Codes 7800-7805 (2005).  

There is also no evidence that the veteran's residuals of 
fragment wound of the left shoulder causes functional loss.  
38 C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As noted above, in a March 2006 VA 
examination, the veteran had full range of motion of the left 
shoulder with flexion to 180 degrees with pain, abduction to 
170 degrees, external rotation to 90 degrees, and internal 
rotation to 82 degrees.  Repetition resulted in an additional 
limitation of five degrees of motion in abduction and 
internal rotation, providing abduction to 165 degrees and 
internal rotation to 77 degrees.  There was no accompanying 
increase in weakness or fatigue, but there was a mild 
decrease in endurance.  The other medical evidence of record 
indicated that the veteran reported an inability to elevate 
his left arm for long periods of time.  But in March 2006, 
the veteran stated that the left shoulder disorder caused him 
no disability.  Although there is evidence that the veteran's 
left arm abduction and internal rotation were limited by 
repetitive motion, the extent to which they were limited 
would not merit even a noncompensable evaluation under 
Diagnostic Code 5201.  As such, the Board finds that there is 
no additional functional loss not contemplated in the current 
ratings as described under 38 C.F.R. §§ 4.40 and 4.45.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this case, 
the Board does 


not find any evidence of an exceptional disability picture.  
The evidence does not show that the service-connected left 
shoulder disability markedly interfered with the veteran's 
prior employment.  In March 2006, the veteran denied any 
interference with his normal employment.  Additionally, the 
evidence does not show that the veteran has been frequently 
hospitalized due to the disability.  Accordingly, the RO's 
decision not to refer this case for extraschedular 
consideration was correct. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for service-connected residuals of a 
left shoulder fragment wound is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


